Citation Nr: 0601976	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  04-41 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to June 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, that denied the veteran's claim of 
entitlement to service connection for a psychiatric disorder.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  The preponderance of the evidence of record is against a 
finding that a psychiatric disability was present in service, 
that a psychosis was manifested within the first post service 
year, or that current psychiatric disability is proximately 
due to or the result of the service connected residuals of 
the fractured left arm.  


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by 
active military service, nor may a psychosis be presumed to 
have been incurred therein; nor is any psychiatric disability 
secondarily related to the service connected residuals of the 
fractured left arm.  38 U.S.C.A. §§ 101(24), 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 
3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In an August 2004 letter, the RO informed the appellant of 
the provisions of the VCAA.  More specifically, this letter 
notified the appellant that VA would make reasonable efforts 
to help him obtain necessary evidence with regard to his 
appeal but that he had to provide enough information so that 
VA could request the relevant records.  VA also discussed the 
attempts already made to obtain relevant evidence with regard 
to this appeal.  Further, VA notified the appellant of his 
opportunity to submit additional evidence to support his 
appeal, as he was told to provide any additional pertinent 
evidence or information he had pertaining to his claim.  

In addition, the RO issued a detailed statement of the case 
(SOC) in November 2004, in which the appellant and his 
representative were advised of all the pertinent laws and 
regulations regarding his compensation claim.  The Board 
therefore believes that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of evidence was developed with respect to the 
appellant's claim, and that the SOC issued by the RO 
clarified what evidence would be required to establish 
entitlement to the benefits sought.  The appellant responded 
to the RO's communications with additional argument and has 
not claimed that there are outstanding records available, 
thus curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the SOC contained the 
pertinent language from the duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2004).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  

The Board concludes that the notification received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that may 
not have been done in this case, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in August 2004 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA outpatient records and a VA examination reports have been 
obtained, and there is no contention that additional relevant 
records have not been obtained.  The veteran has not 
indicated that he has any additional evidence to submit.  
Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board has reviewed the entire record and will summarize 
the relevant evidence where appropriate; the Board's analysis 
below will focus specifically on what the evidence shows or 
fails to show on his claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 148-49 (2001) (a discussion of all evidence by the 
Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

The veteran's service medical records are negative for 
complaints of, or treatment for, any psychiatric disability.  
The first treatment for a psychiatric disability reflected in 
the claims folder was in January 2003 at a VA facility.  At 
that time, the veteran was seen for depression reportedly 
related to unemployment and health care issues.  The veteran 
at that time was diagnosed with a major depressive disorder, 
single episode, mild, and alcohol and cocaine abuse by 
history, in full sustained remission.  The veteran has been 
seen periodically since this time, for psychiatric outpatient 
treatment.

The veteran received a VA examination in December 2003.  At 
that time, after examination, the veteran was diagnosed with 
an adjustment disorder with depressed mood, with a Global 
Assessment of Functioning (GAF) of 50.  The examiner at that 
time indicated that he did not find evidence that the 
veteran's depression was secondary to the residuals of his 
fracture of the left arm. 

The veteran received a videoconference hearing before the 
undersigned Veterans Law Judge in March 2005.  At that time, 
the veteran reported that he had felt depressed for 
approximately a year and a half.  He added that he continued 
to receive treatment for depression, and it was his opinion 
that his psychiatric disability was secondary to his service 
connected residuals of the fractured left arm.

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131, 
1153 (West 2002); 38 C.F.R. § 3.303(a), 3.306(a) (2005).  

Where a veteran served continuously for 90 days during a 
period of war or during peacetime service after December 31, 
1946, and a psychosis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. § § 3.307, 3.309 
(2005).

Secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2005).  
Secondary service connection also may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required." Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In this case, the veteran and his representative have stated 
that they do not contend, nor is there any evidence of record 
which shows, that the veteran's psychiatric disability is 
directly related to service or that a psychosis was 
manifested within the first post service year.  Rather, it is 
argued that his currently diagnosed psychiatric disability is 
secondary to his service connected residuals of the fractured 
left arm.  However, the report of a December 2003 VA 
examination includes an opinion by the examiner to the effect 
that there is no evidence that the veteran's depression was 
secondary to the residuals of his fracture of the left arm.  
The Board recognizes that a January 2003 report of VA 
outpatient treatment reflects that the veteran's depression 
was reportedly related to unemployment and health care 
issues; however, this report does not relate the veteran's 
depression specifically to his service connected residuals of 
the fractured left arm.  The December 2003 opinion is 
unrebutted and was made following an examination of the 
veteran and a review of the claims folder.  Therefore, the 
Board finds that a clear preponderance of the evidence is 
against a finding that the veteran's psychiatric disability 
is related to his service connected residuals of the 
fractured left arm.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and service connection must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).
 

ORDER

Entitlement to service connection for a psychiatric 
disability is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


